Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 1 of 27




            UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


                    20 cv 00187 (PAE) (SLC)


                        GEORGE FAY,

                                   Petitioner,

                            - against-

          ANTHONY J. ANNUCCI, Commissioner,
         New York State Department of Corrections
            and Community Supervision; and
              EARL BELL, Superintendent,
              Clinton Correctional Facility,

                                   Respondents.



      PETITIONER’S REPLY MEMORANDUM OF LAW
        IN SUPPORT OF PETITION PURSUANT TO
     28 U.S.C. § 2254 FOR A WRIT OF HABEAS CORPUS



                              MARK M. BAKER-MB5365
                              STUART GOLD
                              BRAFMAN & ASSOCIATES, P.C.
                              Attorneys for Petitioner George Fay
                              767 Third Avenue, 26th Floor
                              New York, New York 10017
                              212-750-7800
       Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 2 of 27




                                            Table of Contents

Preliminary Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Point I
      The Trial Court Was Certainly Placed on Continuing Notice That
      Counsel Viewed Preclusion of Defense Evidence As a Violation of
      the Sixth Amendment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Point II
      In any Event, Because Petitioner Demonstrated Cause For Any
      Default and Prejudice Resulting From the Preclusion of the
      Proffered Expert, Any Discernible Procedural Default Should be
      Ignored; For the Same Reasons, the Merits of Petitioner’s Claim
      Warrant the Granting of the Relief Requested . . . . . . . . . . . . . . . . . . . 10

Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
      Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 3 of 27




                                    Table of Authorities

Supreme Court Cases

California v. Trombetta, 467 U.S. 479 (1984). . . . . . . . . . . . . . . . . . . . . . . 17, 20

Chambers v. Mississippi, 410 U.S. 284 (1973) . . . . . . . 3, 4, 7, 10, 12, 15, 17, 20

Crane v. Kentucky, 476 U.S. 683 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 20

Crawford v. Washington, 541 U.S. 36 (2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Marshall v. Lonberger, 459 U.S. 422 (1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Perry v. New Hampshire, 565 U.S. 228 (2012) . . . . . . . . . . . . . . . . . . . . . . . . 19

Strickland v. Washington, 466 U.S. 668 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . 7

Sumner v. Mata, 449 U.S. 539 (1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

United States v. Agurs, 427 U.S. 97 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

United States v. Hastings, 461 U.S. 499 (1974) . . . . . . . . . . . . . . . . . . . . . . . . . 4

Washington v. Texas, 388 U.S. 14(1967). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Federal Cases

Frye v. United States, 293 F. 1013 (D.C. Cir.1923) . . . . . . . . . . . . . . . 15, 16, 17

Gutierrez v. Smith, 702 F.3d 103 (2d Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . 10

Hawkins v. Costello, 460 F.3d 238 (2d Cir. 2006) . . . . . . . . . . . . . . . . . . . 11,12

Johnson v. Strive E. Harlem Emp’t Grp.,
     990 F. Supp. 2d 435 (S.D.N.Y. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Justice v. Hoke, 90 F.3d 43 (2d Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11



                                                 -ii-
       Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 4 of 27




Lopez v. Greiner, 323 F.Supp.2d 456 (S.D.N.Y.2004),
     aff'd substantially for reasons in the decision
     of the district court, 159 Fed. Appx. 320 (2d Cir.2005) . . . . . . . . . . . . . . 5

Marcic v. Reinauer Transp. Companies, 397 F.3d 120
     (2d Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Mutterperl v. Griffin, No. 13 CV 6028 (RJD),
     2019 WL 3859400 (E.D.N.Y. Aug. 16, 2019). . . . . . . . . . . . . . . . . . . . . . 17

Pescatore v. Pan Am. World Airways, Inc., 97 F.3d 1
      (2d Cir.1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Redding v. New York State Dep't of Corr., No. 17 Cv 7075 (CSJ)
     (CM), 2020 WL 614835 (S.D.N.Y. Feb. 10, 2020) . . . . . . . . . . . . . . . . . . 11

Ronson v. Comm’r of Correction of State of N.Y. 604 F.2d 176
     (2d Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Scrimo v. Lee, 935 F.3d 103 (2d Cir. 2019) . . . . . . . . . . . . . . . 8, 9, 11, 12, 19, 20

Singleton v. Lefkowitz, 583 F.2d 618 (2d Cir. 1978). . . . . . . . . . . . . . . . . . . . . . 3

United States v. Johnson, No. 05 CR 1234 DC,
     2013 WL 3892826 (S.D.N.Y. July 29, 2013) (Chin, J.). . . . . . . . . . . . . . . 5

United States v. Groysman, 766 F.3d 147 (2d Cir. 2014). . . . . . . . . . . . . . . . . . 5

Ventura v. Meachum, 957 F.2d 1048 (2d Cir. 1992). . . . . . . . . . . . . . . . . . . . . . 6

Whitaker v. Meachum, 123 F.3d 714 (2d Cir. 1997). . . . . . . . . . . . . . . . . . . . . . 6

Wright v. Duncan, 500 Fed Appx. 36 (2d Cir. 2012) . . . . . . . . . . . . . . . . . . . . . 7

New York State Cases

Counihan v. J.H. Werbelovsky's Sons, Inc., 5 A.D.2d 80,
     168 N.Y.S.2d 829 (1st Dept. 1957) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18



                                                       -iii-
       Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 5 of 27




Hoag v. Wright, 174 N. Y. 36, 47 (1903) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Matter of Anthony M., 63 N.Y.2d 270, 481 N.Y.S.2d 675 (1984) . . . . . . . . . . . 15

Matter of Lahey v. Kelly, 71 N.Y.2d 135, 524 N.Y.S.2d 30 (1987) . . . . . . . . . 15

Meiselman v. Crown Heights Hosp., 285 N.Y. 389,
      34 N.E.2d 367 (1941) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

People v. Bedessie, 19 N.Y.3d 147, 947 N.Y.S.2d 357 (2012) . . . . . . . . . . . . . . 17

People v. Berk, 88 N.Y.2d 257, 644 N.Y.S.2d 658 (1996) . . . . . . . . . . . . . . . . . . 3

People v. Chestnut, 19 N.Y.3d 606, 950 N.Y.S.2d 287 (2012) . . . . . . . . . . . . . 18

People v. Clarke, 64 A.D.3d 612, 883 N.Y.S.2d 96
      (2d Dept. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

People v. Fay, 170 A.D.3d 404, 405, 95 N.Y.S.3d 180,
      lv. denied, 34 N.Y.3d 930, 133 N.E.3d 457 (2019) . . . . . . . . . . 15, 17, 18

People v. George O., 10 Misc. 3d 462, 807 N.Y.S.2d 825
      (Crim. Ct. N.Y. Co. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

People v. Henry, 95 N.Y.2d 563, 721 N.Y.S.2d 577 (2000) . . . . . . . . . . . . . . . . . 7

People v. Kello, 96 N.Y.2d 740, 723 N.Y.S.2d 111 (2001). . . . . . . . . . . . . . . . . . 7

People v. Middleton, 54 N.Y.2d 42, 444 N.Y.S.2d 581 (1981) . . . . . . . . . . . . . 15

People v. Oddone, 22 N.Y.3d 369, 980 N.Y.S.2d 912 (2013) . . . . . . . . . . . 15-16

People v. Robinson, 89 N.Y.2d 648, 657 N.Y.S.2d 575 (1997) . . . . . . . . . . . . . . 3

People v. Wernick, 89 N.Y.2d 111, 651 N.Y.S.2d 392 (1996) . . . . . . . . . . . . . . 15

People v. Wesley, 83 N.Y.2d 417, 611 N.Y.S.2d 97 (1994) . . . . . . . . . . . . . . . . 15




                                                       -iv-
       Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 6 of 27




United States Constitution

Amendment VI . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 7, 9, 13, 19

Federal Statutes

28 U.S.C. § 2254 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 6, 7, 17

New York Statutes

NYPL § 130.35 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 12

NYPL § 130.50 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 12

NYPL § 130.65 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 12

Miscellaneous

1 McCormick, Evidence § 203, at 873-874 (4th ed.1992) . . . . . . . . . . . . . . . . . 15




                                                       -v-
     Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 7 of 27




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                          20 cv 00187 (PAE) (SLC)


                               GEORGE FAY,

                                           Petitioner,

                                  - against-

                ANTHONY J. ANNUCCI, Commissioner,
               New York State Department of Corrections
                  and Community Supervision; and
                    EARL BELL, Superintendent,
                    Clinton Correctional Facility,

                                           Respondents.


                          Preliminary Statement

            This memorandum of law is respectfully submitted in reply to the

Respondents’ memorandum of law in opposition (“Resp Memo”) to the petition

of George Fay (“Petitioner”), whereby he seeks a writ of habeas corpus,

pursuant to 28 U.S.C. § 2254, with respect to a judgment of the Supreme Court

of the State of New York, County of New York (Jackson J. and a jury), rendered

on the 17th day of April, 2018. Such judgment convicted Petitioner of the crimes

of Rape in the First Degree (NYPL § 130.35(2)), Criminal Sexual Act in the First

Degree (NYPL § 130.50(2)), and Sexual Abuse in the First Degree (NYPL §

130.65(2)) and sentenced him to concurrent terms of imprisonment aggregating
     Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 8 of 27




ten years. The term of incarceration is to be followed by five years of post-release

supervision.

            Not all of Respondents’ points are addressed in this Reply. With

respect to those that are not discussed, Petitioner maintains that his principal

submission adequately anticipated and appropriately disposed of such remaining

contentions. Accordingly, any further argument herein would only invite

unnecessary repetition.




                                        -2-
     Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 9 of 27




                                     Point I

      The Trial Court Was Certainly Placed on Continuing Notice
      That Counsel Viewed Preclusion of Defense Evidence As a
      Violation of the Sixth Amendment

            Petitioner has claimed in his application that, on this record,

“[n]othing would have been gained by requiring him to explicitly state the right

to present a defense or some other magic words.” Petitioner’s memorandum of

law (“Pet Memo”) at p. 18 (citing Ronson v. Comm’r of Correction of State of N.Y.

604 F.2d 176, 178 (2d Cir. 1979); Singleton v. Lefkowitz, 583 F.2d 618, 623 (2d

Cir. 1978); People v. Berk, 88 N.Y.2d 257, 266, 644 N.Y.S.2d 658, 662 (1996))

(internal quotation marks omitted). Reliance was then placed on claimed

violations of Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (“[f]ew rights are

more fundamental than that of an accused to present witnesses in his own

defense.”); see also Washington v. Texas, 388 U.S. 14, 19 (1967); People v.

Robinson, 89 N.Y.2d 648, 652, 657 N.Y.S.2d 575 (1997).

            Answering this claim, Respondent now states that:

      However, a criminal defendant in New York’s courts cannot,
      through an initial constitutional objection to the exclusion of
      evidence of another sort, thereby automatically bootstrap a
      constitutional claim to any general objection he makes thereafter to
      the exclusion of other evidence. Petitioner cites no authority for such
      a rule, and respondent is aware of none. Indeed, trial counsel’s
      earlier preservation of a federal claim with respect to the evidence
      only highlights his awareness that he was required to do the same
      with respect to the expert testimony.


                                        -3-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 10 of 27




Resp Memo at 26-27 (footnote omitted).

            Although Respondents are probably correctly in stating that there

is no specific authority for counsel’s exception as a violation of Chambers, there

certainly exists consistent authority for reading the “record as a whole.” In this

case, therefore, by his repeated references to Chambers, trial counsel

emphasized that the right to present a defense, the right to place witnesses on

the stand, and the right to compulsory process are constitutional imperatives

and that the court’s rulings were inconsistent therewith. That is because, as trial

counsel noted, “Chambers versus Mississippi stands for the proposition that

constitutional rights often can super[s]ede local evidentiary rules, such as

hearsay.” Pet Memo at 20 (quoting Tr. 432-33). Surely, counsel’s resulting

exception regarding the preclusion of his proffered expert was understood by the

trial judge to be encompassed by the same rubric. See People v. George O., 10

Misc. 3d 462, 807 N.Y.S.2d 825 (Crim. Ct. N.Y. Co. 2005).

            In a parallel regard, it has long been the rule, for example, when

allegations of ineffective assistance of counsel are raised, as with prosecutorial

claims of harmless error, that the record as a whole is considered. See e.g. United

States v. Hastings, 461 U.S. 499, 508 (1974) (harmless error based on whole

record); Johnson v. Strive E. Harlem Emp’t Grp., 990 F. Supp. 2d 435, 450

(S.D.N.Y. 2014) (“Where there has been an objection, a new trial is warranted


                                        -4-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 11 of 27




if the Court’s evidentiary ruling was clearly prejudicial to the outcome of the

trial, taking into account the record as a whole.”); Lopez v. Greiner, 323

F.Supp.2d 456, 480 (S.D.N.Y. 2004) (trial counsel not ineffective where “the

record as a whole” demonstrates that counsel “pursued a coherent, if ultimately

unsuccessful, defense strategy”), aff'd substantially for reasons in the decision

of the district court, 159 Fed. Appx. 320 (2d Cir.2005); United States v. Johnson,

No. 05 CR 1234 DC, 2013 WL 3892826, at *3 (S.D.N.Y. July 29, 2013) (Chin, J.)

(“First, the record as a whole demonstrates that counsel was not ineffective.”);

Marcic v. Reinauer Transp. Companies, 397 F.3d 120, 124 (2d Cir. 2005) (“A

party is generally entitled to a new trial if the district court committed errors

that were a ‘clear abuse of discretion’ that were ‘clearly prejudicial to the

outcome of the trial.’ ‘Prejudice is measured by assessing the error in light of the

record as a whole.’” (quoting Pescatore v. Pan Am. World Airways, Inc., 97 F.3d

1, 17 (2d Cir.1996)).

            The Court of Appeals has even employed “whole record” analysis

when determining whether to apply plain error to unpreserved appellate claims.

See e.g. United States v. Groysman, 766 F.3d 147, 155 (2d Cir. 2014) (“In the

present case, given the numerous errors conceded by the government and the

fact that not all of them were the subject of objections by Groysman at trial, we

elect to bypass harmless-error analysis and to conduct only plain-error analysis


                                        -5-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 12 of 27




notwithstanding that the burden under that analysis is on Groysman, because

we conclude, on the present record as a whole, that she meets the burden. The

first two criteria for relief under the test for plain error are clearly met. There

were errors and they were plain.”).

            That is likewise the rule when determining whether a state court’s

findings of facts are entitled to deference in a 2254 proceeding. See e.g Whitaker

v. Meachum, 123 F.3d 714, 715, n. 1 (2d Cir. 1997) (“A state court’s findings of

fact are entitled to a ‘presumption of correctness’ on federal collateral review

unless those findings are not ‘fairly supported by the record’ as a whole, or

unless one of the other exceptions specified by Congress under 28 U.S.C. §

2254(d) applies.”); Ventura v. Meachum, 957 F.2d 1048, 1054 (2d Cir. 1992)

(“Under 28 U.S.C. § 2254(d), federal courts conducting a habeas proceeding must

give a ‘presumption of correctness’ to ‘a determination after a hearing on the

merits of a factual issue, made by a State court of competent jurisdiction,’ unless

the conditions for one of the seven listed exceptions are met or unless the state

court findings are not ‘fairly supported’ by the record as a whole”) (citing Sumner

v. Mata, 449 U.S. 539, 550 (1981)). See also Marshall v. Lonberger, 459 U.S. 422,

432 (1983) (“One of the eight exceptions to this presumption of correctness, and

the one relied upon by the Court of Appeals in this case, is where the federal

habeas court, reviewing the state court record offered to support the factual


                                        -6-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 13 of 27




finding, “on a consideration of such part of the record as a whole concludes that

such factual determination is not fairly supported by the record”) (quoting

former 28 U.S.C. § 2254(d)(8)).

            New York courts hold the same. See e.g. People v. Clarke, 64 A.D.3d

612, 614, 883 N.Y.S.2d 96, 99 (2d Dept. 2009) (“Upon viewing the record as a

whole, we conclude that the defendant was not denied the effective assistance

of counsel” (citing Strickland v. Washington, 466 U.S. 668 (1984) and People v.

Henry, 95 N.Y.2d 563, 566, 721 N.Y.S.2d 577 (2000)).

            It follows that the whole record should likewise control when a

habeas court considers whether a state judge had been placed on requisite notice

that the repeated preclusion of evidence amounted, in sum, to violations of the

Sixth Amendment under Chambers. That is what happened here.

            Respondent’s reliance on the point addressed in Wright v. Duncan,

500 Fed Appx. 36, 39 (2d Cir. 2012) was preempted in Petitioner’s principal

papers. See Pet Memo at 15-17. The error complained of in Wright, just as in

People v. Kello, 96 N.Y.2d 740, 743, 723 N.Y.S.2d 111 (2001), was that

exculpatory hearsay was precluded in violation of due process. But, as addressed

earlier, “not all hearsay implicates the Sixth Amendment’s core concerns.

Crawford v. Washington, 541 U.S. 36, 51 (2004).” Pet Memo at 16. Therefore, to

the extent the Constitution is implicated with respect to the exclusion of the


                                       -7-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 14 of 27




specific hearsay referenced, it is certainly necessary that the trial judge be so

advised that such is the basis of the complaint.

            On the other hand, as argued in Pet Memo at 23-31, the federal and

New York courts have certainly addressed the constitutional aspects of issues

presented when they were implicit in the complained of errors. As therein

elaborated, “[w]hen a claim, therefore, inherently implicates the alleged

abridgment of an obvious constitutional right, the Courts have not been so rigid

in requiring a constitutional provision to be specifically enunciated.” Id., at 24.

            Respondents find Petitioner’s reliance on Scrimo v. Lee, 935 F.3d 103

(2d Cir. 2019) to be “puzzling.” Resp Memo at p. 30. As even Respondents note,

however, the Court of Appeals therein ruled that the trial judge “should have

understood” Scrimo’s argument. But that is because, at the time of such

preclusion, it does not appear to have been specifically raised in so many words

as a violation of that petitioner’s right to present a defense. Otherwise, there

would have been no need to determine what the court should have easily

understood; rather it would have been clear cut, absent the need for any such

speculation.

            Indeed, as earlier explained, with respect to Scrimo, “[t]here is no

indication in the Court of Appeals’ decision or the parties’ briefs that the trial

attorney had ever couched his request to call such witnesses as embodied in


                                        -8-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 15 of 27




Scrimo’s Sixth Amendment right to compulsory process and to present his

defense.” Pet Memo at 34. Rather, given the importance of the precluded expert

witness to the defense, the Court of Appeals “easily conclude[d] that the trial

court was sufficiently apprised of the role of the witnesses in Scrimo’s defense

such that the constitutional implications of their exclusion were clear.” 935 F.3d

at 114. Since, in this case, that was certainly done, for all the reasons stated in

Petitioner’s principal memorandum, a finding of procedural default should not

be made.




                                        -9-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 16 of 27




                                    Point II

      In any Event, Because Petitioner Demonstrated Cause For
      Any Default and Prejudice Resulting From the Preclusion of
      the Proffered Expert, Any Discernible Procedural Default
      Should be Ignored; For the Same Reasons, the Merits of
      Petitioner’s Claim Warrant the Granting of the Relief
      Requested

            Citing Gutierrez v. Smith, 702 F.3d 103, 111 (2d Cir. 2012),

Petitioner earlier argued that,

      [w]ith all his repeated references to Chambers v. Mississippi,
      certainly counsel understandably believed that he had injected the
      relevant constitutional issues into the case with the trial judge. And,
      given the facts of this case, and the reality that, where the
      awakened but highly intoxicated complainant actually thought
      Petitioner was, in reality, her boyfriend, Jack Slye, it is clear that
      Petitioner had a basis to believe that she was willing and knowingly
      participating, making the exclusion of his professed expert all the
      more prejudicial.

Pet Memo at 37. n.7.

            In addition to the “cause” for any procedural default owing to trial

counsel’s belief, as expressed in Point I, ante, that he had adequately preserved

the record by repeated references to Chambers, the prejudice to Petitioner

resulting from the trial court’s preclusion of the expert -- whom, as shown in the

reargument motion at the Appellate Division, the prosecutor had even

interviewed before trial commenced -- is self-evident. In that interview, the

expert presumably explained the nature of his anticipated testimony, thereby

undermining the Appellate Division’s finding of untimeliness. As a result, that

                                       -10-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 17 of 27




finding amounted to an “abuse of discretion.” The “presumption of correctness,”

Resp Memo at 40, therefore, has been rebutted.

            As the facts demonstrate, Petitioner had every reason to believe that

the complainant was initiating intimacies with him, which, in his own drunken

state, he obviously misinterpreted. The jury, however, obviously did not credit

Petitioner’s testimony. But had it been made privy to what the expert had to say

-- viz., that an extremely intoxicated person, such as the complainant, could

believe herself to be asleep while appearing to another to be awake -- it could

only have bolstered Petitioner’s credibility. What could possibly have been more

relevant to Petitioner’s defense? See Resp Memo at 42–43. Thus, because the

answer to Respondents’ own query as to possible relevance is in the affirmative,

it cannot be said that the preclusion of the proposed expert testimony -- again

viewing the whole record -- was harmless. See Resp Memo at 36 (“If evidence was

wrongfully excluded under state law, the court asks whether the omitted

evidence, evaluated in the context of the entire record, creates a reasonable

doubt that did not otherwise exist. Justice v. Hoke, 90 F.3d 43, 47 (2d Cir. 1996)”

(citing United States v. Agurs, 427 U.S. 97, 112 (1976); and Hawkins v. Costello,

460 F.3d 238, 244 (2d Cir. 2006); and Redding v. New York State Dep't of Corr.,

No. 17CIV7075 (CSJ) (CM), 2020 WL 614835 (S.D.N.Y. Feb. 10, 2020)).

            In the words of the Scrimo Court, if the criterion for a determination


                                       -11-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 18 of 27




of the merits is whether “potentially exculpatory evidence was erroneously

excluded,” a habeas court “ ‘must look to whether the omitted evidence evaluated

in the context of the entire record creates a reasonable doubt that did not

otherwise exist.’ ” 935 F.3d at 115 (quoting Hawkins, 460 F.3d at 244). Upon

such a finding, there is no question but that prejudice arises from the exclusion

of such expert testimony on this record. Accordingly, given Chambers, such

preclusion amounted to a situation under AEDPA, where

      the state court’s application of clearly established federal law was
      objectively unreasonable, or...it fail[ed] to extend a principle of
      clearly established law to situations which that principle should
      have, in reason, governed.

Scrimo, 935 F.3d at 114.

            Petitioner disagrees with Respondents’ assessment that there is a

deficiency in this case because “[t]he petition here is devoid of any allegations of

‘new evidence’ tending to show that petitioner is actually innocent of his crimes.”

Resp Memo at 31. To the contrary, the expert testimony offered would have

supported Petitioner’s innocence by demonstrating that he had not intended to

take advantage of an apparently sleeping complainant whom he believed had

been awake, contrary to the requirements of the charging statutes. See NYPL

§§ 130.35(2), 130.50(2), and 130.05. Thus, given the source of the expert proof

offered, i.e., someone with the credentials that would have bolstered Petitioner’s

credibility, it could have raised a reasonable doubt that otherwise did not exist.

                                        -12-
     Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 19 of 27




              Disagreeing, Respondents state:

      Even if that state law ruling were incorrect, preclusion did not
      violate petitioner’s constitutional right to present a defense because
      Dr. Thorpe’s testimony would not have created reasonable doubt.
      The jury heard petitioner’s defense through his own testimony, as
      well as other evidence highlighted by the defense throughout trial.
      Given the many implausible aspects of petitioner’s account, there is
      little, if any, possibility that the jury would have credited the
      defense even if the reliability of Dr. Thorpe’s proffered testimony
      been properly established and the evidence received. In any event,
      there is nothing in the record showing that Dr. Thorpe’s proffered
      testimony was supported by scientific evidence or that the expert
      was qualified to render an opinion on this subject.

Resp Memo at 34. Respondents later add that

      preclusion of Dr. Thorpe’s testimony did not prevent petitioner from
      presenting his defense that he believed his sexual activity with S.D.
      was consensual. Dr. Thorpe’s testimony, even if demonstrated to be
      sufficiently reliable to be admitted and accepted by the jury, would
      merely have made it theoretically possible for the jury to credit
      petitioner’s testimony without having to conclude that S.D. was
      lying. But that possibility would not amount to reasonable doubt in
      light of petitioner’s testimony, which was in many respects
      implausible and replete with incredible claims.

Id., at 45.

              That, however, is not for Respondents to say. In fact, S.D. is not

accused of lying. Rather, it is claimed that a mutual misunderstanding existed.

Thus, expert testimony would have bolstered Petitioner’s own perceptions and

given plausibility to his testimony as consistent with his understanding. The

claimed constitutional deprivation in its preclusion from the jury, therefore,

cannot be so cavalierly eschewed. As Petitioner further noted in his brief before

                                       -13-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 20 of 27




the Appellate Division after recounting the evidence:

      More likely, [the complainant], perceiving Defendant to have been
      Slye in her fatigued and intoxicated state, and feeling a renewed
      amorousness, returned Defendant’s kisses. But that was his
      response, only after she had initiated such activity, in her semi-
      conscious state, by placing what she obviously thought was Slye’s
      hand across her chest. Then, one thing obviously led to another, and
      she ultimately moved down on him, at her own initiative, to which
      Defendant was obviously receptive.

Brief for Appellant at p. 36. “On the other hand,” argued Petitioner,

      were the Court to accept the verdict, it would need to believe that
      this peaceful, truthful and well regarded young man, with a sterling
      reputation, after having stayed awake until 3:00 a.m., following a
      full night of drinking and smoking marijuana, jumped into bed with
      his best friend and his best friend’s girlfriend, singularly bent on
      taking advantage of her, while believing they were both fast asleep
      and would never find out. It is not plausible.

Id. at 38.

             So, proving Petitioner’s perceptions by establishing at least the

possibility they were accurate became crucial for the defense. Still, as noted in

Petitioner’s principal memorandum, the prosecution would have had full license

to challenge the expert’s opinions in furtherance of its efforts to demonstrate

they lacked merit. But, as earlier explained, under New York’s evidentiary rules,

such opinions by an expert were clearly admissible. See Pet Memo at 46 (“novel

scientific evidence may be admitted without any hearing at all by the trial court

Moreover, the modern trend in the law of evidence has been away from imposing

a special test on scientific evidence and toward using the “traditional standards

                                      -14-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 21 of 27




of relevancy and the need for expertise.”)

(citing People v. Wesley, 83 N.Y.2d 417, 426, 611 N.Y.S.2d 97, 102 (1994) (citing

Matter of Lahey v. Kelly, 71 N.Y.2d 135, 524 N.Y.S.2d 30 (1987) and People v.

Middleton, 54 N.Y.2d 42, 444 N.Y.S.2d 581 (1981)) and quoting 1 McCormick,

Evidence § 203, at 873-874 (4th ed. 1992)).

            Consequently, and especially here, where the prosecution had a pre-

trial opportunity to interview the expert and thereby learn what he had to say,

the Appellate Division’s conclusion that Petitioner’s request would have required

a lengthy mid-trial continuance for a Frye hearing (see Frye v. United States, 293

F. 1013 (D.C. Cir.1923))1 and for the People to obtain their own expert is

insupportable. Likewise did the Appellate Division err by not revisiting its

holding, on the reargument motion, that the “untimeliness of the request by

itself thus warranted denial.” People v. Fay, 170 A.D.3d 404, 405, 95 N.Y.S.3d

180, 182, lv. denied, 34 N.Y.3d 930, 133 N.E.3d 457 (2019) (citing Matter of

Anthony M., 63 N.Y.2d 270, 283–84, 481 N.Y.S.2d 675 (1984)). These rulings not

only ignore controlling New York Court of Appeals jurisprudence; more

importantly, they amount to an unreasonable application of Chambers.

            Respondents take issue with Petitioner’s claim that People v.



      1
       The Frye test is followed in New York when necessary. See People v.
Wernick, 89 N.Y.2d 111, 116, 651 N.Y.S.2d 392, 395 (1996).

                                       -15-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 22 of 27




Oddone, 22 N.Y.3d 369, 980 N.Y.S.2d 912 (2013), prohibits the preclusion of an

expert’s testimony where testimony is based on “personal experience -- meaning

what he had observed, heard and read about particular cases.” Petitioner has

maintained that “such evidence is not barred by Frye.” Pet Memo at 46.

Respondents now state that “unlike in Oddone, petitioner offered Dr. Thorpe’s

testimony as a scientific theory of S.D.’s behavior as described by petitioner, not

an expert opinion.” Resp Memo at 42. But there is nothing in the proffered

testimony that necessarily supports this as the sole conclusion. Rather, counsel

stated:

      We previously provided a CV to Ms. Sullivan [the prosecutor]. He is
      an expert in sleep disorders and pharmacological effects that alcohol
      intake consumption can have on a person on sleep. The specifics of
      it would be that there are situations where alcohol intake
      consumption . . .and intoxication have such an effect on a person
      that they can be actually be sleeping but participating in physical
      activities that makes them appear to be awake and conscious.

Tr. 983. He added that the prosecutor, who, again, had earlier interviewed the

expert, had been made

      aware of the expertise of Dr. Thorpe and potential for expert
      testimony in this area, and I specifically used the term the
      pharmacological effects of alcohol and potentially other substances
      because I was not aware if there was going to be any testimony
      about any ingestion of narcotics during the--well obviously there
      was not --but this was not on an e-mail but in a telephone
      conversation.

Tr. 984-985.


                                       -16-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 23 of 27




             Given the fact that New York law clearly would have allowed such

testimony had it been based on the expert’s personal conclusions, instead of what

would have been opined to be true to a reasonable degree of medical certainty,

it was overly hasty for the court to preclude the expert on Frye grounds --

thereby certainly acting objectively unreasonably, given the holdings in

Chambers, Crane v. Kentucky, 476 U.S. 683 (1986) and California v. Trombetta,

467 U.S. 479 (1984).2 There simply would have been no need for a “‘lengthy

midtrial continuance.’” Resp Memo, at 43, quoting People v. Fay, supra 170

A.D.3d at 405, 95 N.Y.S.3d 180.

             In light of Oddone, and the presumption that a judge knows the law,

the trial court ruled mighty hastily without seeking to determine whether the

proposed testimony was based on personal opinion rather than empirical study

in an area warranting a Frye hearing. Had the court done so, it would have



      2
        Petitioner submits that were he to convince the Court that the precluded
evidence was the result of an unreasonable application of Chambers he will have
met his statutory burden. 28 U.S.C. § 2254(1).Thus, it is not necessary for him to
specifically identify a “Supreme Court case recognizing a right to introduce expert
testimony of the type offered by petitioner at trial.” Resp Memo at p. 48.
Respondents’ cited case of Mutterperl v. Griffin, No. 13 CV 6028 (RJD), 2019 WL
3859400, at *8 (E.D.N.Y. Aug. 16, 2019) is inapposite as having failed the initial
test since, as a matter of New York law, the proposed expert testimony regarding
false confessions was earlier held by the New York Court of Appeals as lying strictly
in the trial court’s discretion. See People v. Bedessie, 19 N.Y.3d 147, 947 N.Y.S.2d
357 (2012). And certainly Petitioner did not have any analogous opportunity
enjoyed by Bedessie, whereby that defendant was able to litigate his
involuntariness claim in a pre-trial suppression hearing.

                                        -17-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 24 of 27




defeated Respondents’ and the Appellate Division’s claim for the need of such a

hearing, both procedurally and substantively on the merits. Resp Memo at 40-42.

See e.g. People v. Chestnut, 19 N.Y.3d 606, 611, 950 N.Y.S.2d 287 (2012) (“In this

case, where the facts demonstrate that defendant not only met the specific

objection requirement (by repeatedly apprising the court of the error), but

provided more information than was required, and where there is a judge, who

is not only presumed to know the law, but has been apprised of and ruled on the

specific issue numerous times, the preservation requirement is met.”). Neither

did the court even allow an inquiry into the issue of qualification which

Respondent espouses. See Resp Memo at 37-38.3

             Under such circumstances, Respondents wrongly suggest that the


      3
         Respondents state that “Petitioner never identified any studies
that Dr. Thorpe had completed, or articles in any scientific journals on the topic of
alcohol causing people ‘to engage unconsciously in physical activity while appearing
to be awake, and to wake up unaware of the activity.’” Resp Memo at 41 (quoting
People v. Fay, 170 A.D.3d at 405). But that puts the cart before the horse since the
witness, waiting outside, was not even allowed to take the stand, whereupon his
credentials would need to be heard before he could be so qualified. After all, while
the judge determines the qualifications in the first instance, “[t]he extent of the
expert's qualifications is always a proper subject for the jury on the question of the
weight to be given to his testimony.” Meiselman v. Crown Heights Hosp., 285 N.Y.
389, 398, 34 N.E.2d 367 (1941) (citing Hoag v. Wright, 174 N. Y. 36, 47 (1903)).See
also Counihan v. J.H. Werbelovsky's Sons, Inc., 5 A.D.2d 80, 84, 168 N.Y.S.2d 829
(1st Dept. 1957) (“Since the jury had the duty of evaluating the testimony of the
expert, plaintiff was entitled to have the jury know his material professional
qualifications, and a concession by defendant could not inhibit that right. Of course,
this does not mean that a trial court, in the exercise of discretion, would not be
justified in curtailing an unnecessarily protracted qualification of an expert
witness.”) (citations omitted).

                                         -18-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 25 of 27




“evidence was correctly excluded pursuant to a state evidentiary rule.” Resp

Memo at 36, 37-42. Rather, because the exclusion of such testimony undermined

the defense’s ability to bolster Petitioner’s credibility, and thereby impeded the

defense’s ability to establish a reasonable doubt, let alone his innocence, the

prejudice is incalculable.

             The need in such instance for an accused’s seemingly dissembled

testimony to be rehabilitated by expert testimony is self-evident. Hence, it

cannot be so precipitously rejected where the sharply contested issue of fact,

especially from the standpoint of the Sixth Amendment, deserves to be fully

litigated before a jury. After all, in a similar situation, by rejecting the need for

pre-trial litigation of an allegedly suggestive eye witness identification, the

Supreme Court held in Perry v. New Hampshire, that “[t]he fallibility of

eyewitness evidence does not, without the taint of improper state conduct,

warrant a due process rule requiring a trial court to screen the evidence for

reliability before allowing the jury to assess its creditworthiness.” 565 U.S. 228,

245 (2012). That conclusion “rests, in large part, on [the Supreme Court’s]

recognition that the jury, not the judge, traditionally determines the reliability

of evidence.” Id. Likewise, it certainly is not within Respondents’ province to

conclude how a jury, which alone determines credibility, would have ruled had

Petitioner’s expert been allowed to testify.


                                        -19-
    Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 26 of 27




            All things considered, this petition should be granted because it

seeks the same relief as did the petitioner in Scrimo. Respondent’s assertion that

“Scrimo cannot independently provide a basis for habeas relief because circuit

precedent does not constitute ‘clearly established Federal law, as determined by

the Supreme Court,’ and, accordingly, ‘cannot form the basis for habeas relief

under AEDPA[,]’” Resp Memo at p. 49 (citations and internal quotation marks

omitted), misses the point. Petitioner does not rely on Scrimo as the case which

was unreasonably applied. Rather, Petitioner relies on Scrimo because Scrimo

itself relied on the same Supreme Court cases which does Petitioner. It is those

cases which were, in turn, therein held to have been unreasonably applied. See

Scrimo 935 F.3d at 112 (“We conclude that Scrimo’s constitutional claim is based

on clearly established federal law as determined by the Supreme Court, and that

the claim was fairly presented to the trial court. The Supreme Court has clearly

and repeatedly held that a criminal defendant is entitled by the Constitution to

a meaningful opportunity to present a complete defense, including the

opportunity to call witnesses to aid in that defense: ‘[f]ew rights are more

fundamental than that of an accused to present witnesses in his own defense.’”)

(quoting Chambers v. Mississippi, 410 U.S. at 302, and citing Crane v. Kentucky

and California v. Trombetta.




                                       -20-
   Case 1:20-cv-00187-PAE-SLC Document 23 Filed 08/09/20 Page 27 of 27




                              Conclusion

     For all the Foregoing Reasons, as Well as for Those Reasons
     Earlier Stated, The Petition for a Writ of Habeas Corpus
     Should be Granted and a New Trial Should Be Ordered

Dated:    New York, New York
          August 9, 2020

                           Respectfully submitted,


                                  /s/ Mark M. Baker

                                 MARK M. BAKER - MB5365
                                 STUART GOLD
                                 BRAFMAN & ASSOCIATES, P.C.
                                 Attorneys for Petitioner
                                 George Fay
                                 767 Third Avenue, 26th Floor
                                 New York, New York 10017
                                 212-750-7800




                                  -21-
